Title: To George Washington from William Crawford, 8 June 1774
From: Crawford, William
To: Washington, George

 

Dear Sir
Spring gardin [Pa.] June the 8th 1774

I receivd yours Letters by Mr Cristy dated 27th of May and I am Sory to you Seem to be in confusion as well as us, as that renders our Case more Deplorable.
Saterday Last we had Six person Killd on Dunkard Creek about ten Mils from the Mouth Cheat river on the west Sid of Monongahalia, and there is three mising, a Sunday a man ho Left a party is suposed to be Killd as he Went of to hunt Som horses and 5 guns was hard go of, and the horse he rood away returnd to the house whare the party was, they Set out in Search of Enemies found the Mans Coat and saw a Number of Tracks but cold not find the man.
Our hole Country is in Forts, what is Left, but the Majr Part is gon Over the Mountain with Much a do I have provaild on about Duzen of Famelys to Joyne me in a Fort Over again my house which has bin Accompelished with Much Defiquilty and a Considrable Expence to me, and Vale. Crawford has Built an Other at the same rate.
It was with great Defiqualty any cold be provaild to Stay, Such was the panick that Sezed the people if Som thing is not Soon don I am much afraid the hole Country mus fall into the hands of the Enemie, the Dolaways Seem to be on our sid as yeat, but on them there is not much Dependense I beleve an Endien war is unavoidable.
I have bin on a Scouting party as Low as Grave Creek Sence Mr Johnston went Down to Williamsburg but cold [see] no sign of any parties but as Soon as I Returnd a party Crossd the river that did that Mischef.
Fort pit is Stockcaded in and they inhabitants of the town is about Picketing the town in, the[y] have about on[e] hundred Men fit for Arms in town and Fort Which I do not Think Sufficient to Protect them places.
I Shall take the opertunity of the first Scouting party Down the River and Comply with your requist in Regard to the round bottom and send you a plot and an other to Mr Lewis and then I have no dore will be left open for Disopintment.
As to the Variation of the Compass it has bin taken by Mr Leet and Mr McClain from Mr Dickson and Masons Calculations and

they find it to be 4d. 10m. westerly and there work I beleve may be Depended on as they are both Able Survayors.
I am at a Loss what to advise you to do or Val. Crawford in regard to your People as tims I am Afraid will be very Troublesom I am Afraid Should that be the Case Litle would be don for your advantegue, in your Letter to V. Crawford you Wrot Som of a Mistake in Laying a new County.
I aprehended by Lord Dumore there was a new County intended on the west of the Mountains. Sir I am your most Hume Sarvant

W. Crawford


N.B. We in Great want of Guns and Amonition.

